ORDER
The defendant, Ingrid L. Cassidy, appeals from a Family Court order denying her motion to amend a joint-custody divorce decree (decree). The defendant sought to amend the decree to allow her to move the parties’ minor child to the State of Tennessee, where she allegedly had better employment opportunities and where her new husband worked and resided. After an extended hearing, a Family Court justice denied the defendant’s motion. On appeal, the defendant contends that the trial justice abused his discretion in denying her motion to amend the decree.
We directed both parties to appear before us to show cause why we should not decide this appeal without further briefing and argument. After reviewing the parties’ memoranda and hearing their arguments, we believe that cause has not been shown. However, the court is evenly divided concerning whether the trial justice abused his discretion in denying the defendant’s motion to amend the decree. Thus, the order of the Family Court is affirmed by an evenly divided court. See generally State v. Berberian, 118 R.I. 413, 416-16, 374 A.2d 778, 780 (1977) (“[wjhen this court is evenly divided, the judgment or decree of the trial court stands * * * and there is no authoritative decision of the question of law involved”).